In the light of appellant's motion we have again examined the record. There is no question of the fact that appellant's bill of exceptions No. 1 is entirely made up of questions and answers. The plain language of Article 846, C.C.P., provides that the questions and answer shall not be carried into a bill of exceptions except where in the opinion of the judge such questions and answers may be necessary in order to elucidate the fact or question involved. This court has held in many cases that where the bill of exceptions is in such form it will not be considered by us unless there be attached to the bill some statement of the court below that in his opinion it was necessary to make the questions and answers a part of the bill in order to a clear understanding of the point at issue. McCray v. State,257 S.W. 567; Smith v. State, 256 S.W. Rep., 262.
Appellant's complaint of the fact that the court did not grant his motion and request to limit the testimony of the witness Bills was disposed of by us without extended discussion. It is impossible for this *Page 187 
court to know from the bill of exceptions what the connection of the testimony complained of was with the case. The uniform rule of this court has been that a bill of exceptions, to call for favorable action at our hands, must make clear the error of the ruling complained of. If the testimony was admissible upon any possible hypothesis growing out of the case and a general complaint be made here that the court below failed to limit it, we are at a loss to know how this court could ascertain from the bill that the trial court was in error. As far as the bill of exceptions before us is concerned, that objected to may have been the most material testimony in the case and may have been directly pertinent to some of its main issues. We repeat that unless it appears from the bill of exceptions that the testimony should have been limited to some particular purpose and that there was danger of a misappropriation of it by the jury, such complaint cannot avail the accused.
The complaints of the refusal to give the special charges still seem to us to be unwarranted in view of the fact that same were covered by the charge of the court as given.
The motion for rehearing will be overruled.
Overruled.